Citation Nr: 9930478	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 until 
September 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1995 of the Cleveland, Ohio Regional Office 
(RO) which, inter alia, denied service connection for PTSD.

This case was remanded by a decision of the Board dated in 
October 1997 and is once again before the signatory Member 
for appropriate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Combat activity with the enemy is conceded.

3.  The veteran's traumatic stressors, consisting of exposure 
to hostile fire and an explosion in a bar he had just left, 
are supported by credible evidence. 

4.  The veteran's reported stressor of running over a Vietnam 
civilian during the unauthorized use of a military vehicle 
while intoxicated is not related to combat and has not been 
verified.  

5.  The current clinical findings of PTSD are not adequately 
supported by medical evidence showing a link between current 
symptomatology and the claimed inservice stressor.

6.  The demonstrated psychiatric diagnoses of polysubstance 
abuse and a personality disorder are not diseases for VA 
compensation benefit purposes.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R.§ 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has PTSD as the result of 
traumatic experiences which include being shot at while on 
guard duty, an incident in which a bar he had just exited was 
blown up by a grenade, and running over a Vietnamese 
civilian.  He maintains that as a result of such stressors, 
he has been unable to concentrate, hold a job or get his life 
together since that time.

The Board finds that the claim for service connection for 
PTSD has been determined to be well-grounded within the 
meaning of 38 U.S.C.A. 5107(a).  That is, the veteran is 
found to have presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the appellant 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1999). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

The veteran's service administrative records reflect that he 
served in Vietnam between February and September 1971 with a 
military occupational specialty of management analysis 
specialist.  The records designate no combat activity nor 
reflect the award of any combat citation. 

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric nature.  Upon 
examination in August 1971 for release from active duty, his 
psychiatric status was evaluated as normal. 

The appellant filed a claim for service connection for PTSD 
in January 1995.  He stated that, in 1971, while he served in 
Vietnam, he was shot at while on guard duty.  

The appellant underwent a VA psychiatric examination for 
compensation and pension purposes in February 1995.  It was 
noted that he was currently at the VA Medical Center for drug 
rehabilitation and had been there for 27 days.  Background 
history was obtained in which the veteran related that he had 
started using marijuana in the Air Force and had to see a 
psychiatrist once because he got a Mohawk hair cut which was 
felt to have character implications.  He stated that after 
arriving in Vietnam, he secured a job in which he did a lot 
of typing and reports.  He indicated that he smoked a great 
deal of marijuana in Vietnam, and got caught twice, passed 
out on guard duty and went to the commander's office.  He 
said that on one occasion, he left the base illegally and ran 
over a civilian on his way back, stating that "I guess I 
killed him" and began having dreams about that incident.  

The veteran stated that he took a general, under honorable 
conditions discharge and was embarrassed to face his father 
(a colonel in the Air Force at the Pentagon) and went to live 
with his maternal grandmother.  He said that he began using 
heroin three to four years after his discharge and had also 
used 'every drug known to man' since that time.  He reported 
that he had very little combat exposure while in Vietnam and 
that what he did have was on guard duty only.  

The veteran went on to say that he had had over 200 short-
term jobs since his release from active duty, 65 of which had 
been since 1980.  He said that he was not sure why he was 
"so shiftless" and moved around.  He related that he had a 
good appetite and fairly good energy over the years but 
sometimes had a depressed mood, often as the result of using 
drugs.  The appellant indicated that he was mildly anxious at 
times and thought about the events of the day at night, but 
had no significant problem with nightmares.  He denied panic 
attacks, but did have a few mild obsessive compulsive traits.  
It was reported that he endorsed some suicidal feelings for 
very brief periods during the early part of his service, but 
had had none since that time.  He said that he had been 
frustrated at times about how drugs had affected his life.  
It was noted that he had been married and divorced twice due 
to drugs and had two children with whom he was fairly close.  
He said that he enjoyed being around people but preferred to 
be alone much of the time.  It was reported that he was 
homeless. 

The veteran stated that it took him a long time to get to 
sleep but that he slept fairly well.  He related that he had 
a history of changing moods and feeling "reveled up[sic]" 
and then feeling depressed, and associated this with his use 
of amphetamines in the past year or two.  The examiner noted 
that this reflected an organic mood and that he did not 
describe any pure mania.

A mental status examination was conducted and social history 
was obtained.  It was the examiner's opinion that the veteran 
suffered from substance abuse and the effects thereof which 
included some affective changes and inappropriateness.  It 
was found that he did not meet the full criteria for PTSD, or 
marijuana or obsessive compulsive disorder or any type of 
psychosis.  He was determined to have affective 
inappropriateness which was felt to most likely be reflective 
of changes due to chronic substance abuse and some organic 
mood.  It was also concluded that he had some strong traits 
of a character disorder, especially with some dependent 
traits  A diagnosis of polysubstance abuse and cannabis 
dependence was rendered on Axis I.  An Axis II diagnosis of 
dependent traits was also provided.  

A report dated in April 1996 was received from Sister K. M. 
Koverman, LISW of the St. Joseph House residential treatment 
facility who stated that the veteran had been placed there 
for treatment by the VA, and that he had graduated from a 
six-month drug/alcohol program in November 1995.  A diagnosis 
of PTSD was rendered on Axis I based on reported traumatic 
events in Vietnam which included a tavern exploding within 
seconds of the veteran's departure, and the accidental death 
of a civilian woman as the veteran drove home with an 
illegally procured vehicle.  He stated that he honked his 
horn several times but that she did not clear her path and 
that as he tried to pass her, he heard several thumps and 
could see a crushed body and the bike.  The appellant was 
reported to have stated that he did not stop at the scene of 
the accident and did not report the incident to any 
authority.  The examiner further added that from that time 
on, the veteran only wanted to get out of Vietnam and that 
within a month, he was caught twice sleeping on guard duty 
after smoking opium.  It was noted that once discharged, he 
began heavy use of speed, heroin, and cocaine, with marijuana 
being his most recent drug dependency.  It was reported that 
the traumatic events were persistently re-experienced by 
recurrent and intrusive recollections of the event, recurrent 
distressing dreams of the event, and flashback episodes.  The 
veteran was found to display persistent numbing of general 
responsiveness which was not present before the trauma, to 
include efforts to avoid thoughts or feeling associated with 
the trauma, feelings of detachment or estrangement from 
others, severely restricted range of affect and a sense of a 
foreshortened future.  It was reported that he had persistent 
symptoms of increased arousal which included difficulty in 
falling asleep, irritability and outbursts of anger, and 
difficulty concentrating.  It was added that disturbance from 
the Vietnam stressors had intensified in the years since 
active duty, and resulted in his being fired from 100 jobs 
from 1982, and four driving under the influence of alcohol 
charges between 1990 and 1994, as well as a long period of 
homelessness.  


Sister Koverman also noted a diagnosis of antisocial 
personality disorder on Axis II, and provided a long list of 
truant and deviant behaviors dating back to the age of 13, 
including deliberately destroying others' property, theft and 
wrecking of his father's car, running away from home, failure 
to conform to social norms with respect to lawful behavior, 
and failure to honor financial obligations, etc.  

The veteran provided testimony upon personal hearing on 
appeal in July 1996 to the effect that when he arrived in 
Vietnam, he did not have any orders.  He said that he called 
a friend who worked for the base commander who later hired 
him to work at headquarters until they shipped him upcountry.  
The appellant stated that when he went upcountry, his duties 
primarily included guarding the perimeter and the beach.  He 
reported that he did not engage in any firefights, but 
described the incident in which he had run over the 
Vietnamese civilian.  He related that he did not tell anyone 
about the incident because he feared arrest.  He said he now 
felt guilty about it whenever he saw a little motorcycle and 
that sometimes he dreamed about it at night.  He said that in 
flashbacks of the event he saw some black pajamas and a 
Vietnamese screaming and that it only lasted for a minute.  
He indicated that right after the incident, he was caught 
smoking an opium laced cigarette and that two days later, he 
found himself back in the United States. 

The veteran was evaluated by J. J. Ryan, Ed.D., a licensed 
psychologist, for the Legal Aid Society in November 1996.  In 
a report dated the following month, it was noted that the 
appellant had been evaluated using both a clinical interview 
and psychological tests to assess whether or not he suffered 
from PTSD.  A detailed background history was recited wherein 
the appellant recounted the traumatic incidents he was 
exposed to during service, as well as the psychiatric 
symptoms he had experienced since that time, both of which 
have been previously noted.  It was the examiner's 
professional opinion that the veteran fulfilled the criteria 
for chronic PTSD, a dysthymic disorder and alcohol dependency 
related to his Vietnam experience of running over a woman 
with a two and one half ton Army truck in 1971 and 
suppressing this trauma for some 25 years.  

In response to an inquiry by the RO, the U.S. Armed Services 
Center for Research of Unit Records responded in 
correspondence dated in January 1991 that on February 27, 
1971, a homemade grenade was thrown into a group of seventeen 
U.S. military personnel that resulted in eight U.S. Air Force 
members being injured.  It was also reported that on April 
8th of that year, an explosive device was thrown into the 
"CBC" bar in Saigon that resulted in one U.S. Air Force 
person killed and nine wounded.  Accompanying the letter were 
historical reports for the time frame from January through 
July 1971, a great deal of which was illegible, but 
documenting the latter incident.  In a memorandum to the 
record dated in February 1999, the RO made determinations to 
the effect that as the veteran was in a combat area during 
the Vietnam War, the VA would concede as verified stressors 
that he encountered enemy gunfire and that he was in the 
vicinity of bar which was bombed in April 1971.  

Pursuant to Board remand of October 1997, the appellant was 
afforded a VA psychiatric examination in March 1999.  The 
veteran was reported to have stated that he worked as an air 
cargo specialist in Vietnam which entailed calling up cases 
to find out what kind of passengers and cargo had come in 
that day, and preparing reports for his commanding officer.  
He related that he also did some guard duty and was 
occasionally shot at in this capacity.

The appellant stated that he had had approximately 80 jobs 
since he had gotten out of service.  It was reported that 
when asked what happened, he stated that he did not know, but 
that he always got fired and had no understanding of why that 
occurred.  It was reported that he was currently selling 
newspapers approximately 12 hours a week and had been doing 
that for two years.  He recounted a long history of drug use 
and said that he currently drank a case of beer a day as well 
as other forms of alcohol.  The appellant indicated that that 
he could shop if necessary and felt comfortable eating in 
restaurants, but that he did not like crowds.

It was reported that with respect to his claimed PTSD 
symptoms, the veteran stated that he wished that he had never 
gone to Vietnam and that he had been trying to punish himself 
since that time.  He related that he had a hard time sleeping 
at night and occasional flashbacks if he saw or smelled 
anything that reminded him of Vietnam.  It was reported that 
he described flashbacks as whenever he heard a helicopter or 
motorcycle or a particular smell, he would remember his 
experiences in Vietnam.  The veteran stated that he became 
depressed and anxious at times and found himself to be quite 
angry and rude to people sometimes.  He related that he 
thought a little about Vietnam daily, although it was 
'interwoven in the fabric' of his life.  He described his 
stressors as running over a Vietnamese civilian and said he 
began abusing drugs because he felt guilty about that event.  
The appellant also said that he was shot at a few times while 
on guard duty and recalled the incident of a bar being blown 
up moments after he'd left it.  When asked what he did after 
the explosion, he stated that he 'kept on going.'

During the mental status aspect of the examination, it was 
noted that although the veteran had been an active drug and 
alcohol dependent person for many years, he had no idea why 
his children would not speak to him or why he had lost 
approximately 80 jobs since getting out of service.  He 
stated that he had lived in about 35 towns since he got out 
of the military and that for the first four or five years, he 
just wandered around the United States.  It was found that he 
had no apparent insight into the reasons for his transience 
or why other people had difficulties with him.  Following 
mental status examination, the examiner rendered diagnostic 
impressions of polysubstance dependence, continuous, on Axis 
I and probable personality disorder, type unspecified on Axis 
II.  It was commented that this was primarily indicated by 
the fact that the appellant had had a very poor adjustment to 
civilian life for the past 28 years and had been unable to 
successfully pursue either an occupation or a social/marital 
situation.  

The examiner referred to the stressors which had been 
conceded in the claims folder and noted that the traumatic 
incident of running over the Vietnamese civilian was the 
veteran's primary source of regret but that this was no 
substantiated.  It was reported that while he might have been 
endangered somewhat in Vietnam, it appeared that he was not 
as concerned about the explosion in the bar and the gunfire 
on guard duty.  It was noted that he did not observe the 
results of the explosion at the bar, although, subjectively, 
he was shaken up by it.  

The examiner concluded that the veteran endorsed a few of the 
symptoms of PTSD, particularly those of difficulty sleeping 
and some intrusive thoughts with some mood irregularities 
such as depression, anxiety and anger.  It was found that 
some of his guilt might have been very appropriate given the 
situation he described in which he was drunk and killed 
someone, but that he certainly did not seem to fulfill the 
full criteria for PTSD.  

Analysis

The evidence of record shows that the veteran served in 
Vietnam with an occupational specialty of management analyst 
specialist.  He received no combat related medals or 
citations.  He stated on VA examination in March 1995 that he 
had very little very little combat exposure.  He stated, 
however, that he also engaged in guard duty where he came 
under fire occasionally.  Records from the CRUR support a 
finding that he served in a zone of hostility while in 
Vietnam, and that an explosive was lobbed into a bar 
frequented by service personnel resulting in a number of 
casualties.  The veteran has stated that he had just exited 
the establishment when this occurred.  As a result of such, 
two stressors have been conceded.

The veteran has stated and testified in the record that the 
primary traumatic event he experienced during service was 
running over a Vietnamese civilian when he was intoxicated in 
an illegally procured vehicle.  He has said that he told no 
one about the incident for fear of the consequences to him.  
The Board observes as to this matter that when the veteran 
underwent more recent evaluations with respect to his claim 
for PTSD, he provided a detailed account of striking a woman 
while returning to base.  It is recorded, however, that on 
his initial VA psychiatric evaluation in February 1995, a 
direct quote from the veteran indicated that the victim was a 
man.  In addition to the preceding significant discrepancy, 
he has reported that he told no one about the incident, and 
there is no official or corroborating documentation from any 
source which verifies that this incident actually occurred 
except for the appellant's own statement to this effect.  
Consequently, the Board must find that this aspect of the 
veteran's claim cannot be determined to be a valid stressor 
for PTSD purposes and that any diagnosis of such based 
thereon is not sufficiently probative for a finding of PTSD.  
The Board notes that when the veteran was evaluated by J. J. 
Ryan, Ed.D., in December 1996, it was concluded that he had 
PTSD which was related to his Vietnam experience of running 
over a woman with a truck in 1971.  The Board thus finds 
that, as this diagnosis is based on an unverified event, it 
does not constitute a valid stressor for purposes of 
supporting a diagnosis of PTSD.  

The record also reflects that the appellant received 
residential treatment in a drug/alcohol dependency program 
between March and November 1995.  It was found at that time 
that he met the criteria for PTSD on the basis of the 
accidental striking and killing of a Vietnamese civilian, as 
well as the perceived serious threat to his life in the wake 
of the attack on a tavern which he stated he had left moments 
before.  As noted previously, the Board has determined that 
the claimed former incident is not a valid stressor to 
support a diagnosis of PTSD and it will not be discussed 
further in this connection.  

As to the attack in the bar, it is must be pointed that the 
veteran was not in the establishment at the time, and stated 
on VA examination in March 1999 that after the explosion 
occurred, he kept on going.  In this case, the Board concedes 
that while this incident would have engendered some anxiety 
in almost anyone pursuant to Zarycki, it is shown that when 
the veteran was examined by the VA in February 1995, it was 
not recorded that he mentioned that event at all.  The 
examiner found at that time that his problems were primarily 
related to polysubstance abuse and a dependent personality.  
When examined by a VA psychiatric examiner in March 1999, who 
indicated that the record had been reviewed, it was found 
that the veteran had continuing polysubstance dependence and 
a probable personality disorder.  It was determined that the 
appellant did not meet the full criteria for PTSD.  The Board 
observes that these assessments are consistent with the 
findings of the VA examiner in February 1995.  The Board 
finds that the veteran's combat-related stressors, of 
exposure to some gun fire while on guard duty, and exposure 
to a bar explosion, have not been clinically linked to 
current symptomatology of PTSD.  It is well established that 
a personality disorder is not a disease entity within the 
meaning of applicable legislation for a grant of service 
connection .  See 38 C.F.R. § 3.303(c).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.

The Board has also considered the doctrine of resolution of 
any doubt in the veteran's favor, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, a reasonable 
basis for a grant of the benefit sought on appeal is not 
identified at this time.


ORDER

Service connection for PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

